                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


BROOKE C. DELENCH
 Plaintiff

       V.                                            CIVIL ACTION NO. 1:18-CV-12549-LTS

KIMBERLY ARCHIE
 Defendant



       ASSENTED-TO MOTION TO ENLARGE TIME TO FILE MEMORANDUM
            IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS


       Plaintiff Brooke de Lench (“Ms. de Lench”) submits this assented-to motion for

additional time to file a memorandum in opposition to Defendant Kimberly Archie’s Motion to

Dismiss her First Amended Complaint. Plaintiff states that she has requested an extension

until Monday, April 29, 2019 of the deadline for opposing the Defendant’s Motion to Dismiss

and Defendant has agreed. Plaintiff therefore respectfully requests that the Court permit her

until April 29, 2019 to respond to Defendant’s Motion to Dismiss.

                                             BROOKE DE LENCH
                                             By her attorney,

                                               /s/ Lindsey M. Straus /s/
                                             Lindsey M. Straus, Esquire
                                             BBO #554181
                                             Law Office of Lindsey M. Straus
                                             110 Court Way
                                             Brewster, MA 02631
                                             (508) 896-8008
                                             lindseystrausoncape@gmail.com

Dated: April 16, 2019




                                               1
                    CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)

       Pursuant to Local Rule 7.1(a)(2), I hereby certify that Plaintiff’s counsel has conferred
with counsel of record for the Defendant regarding this motion and Defendant’s counsel has
assented to its filing.

                                              /s/ Lindsey M. Straus /s/
                                             Lindsey M. Straus


                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 16, 2019, I caused the foregoing document to be filed
electronically on CM/ECF, thereby causing electronic notice to be provided to all counsel of
record and paper copies will be sent to those indicated as nonregistered participants.

                                             /s/ Lindsey M. Straus /s/
                                             Lindsey M. Straus




                                                2
